DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "removing the whitening composition" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-8, 10, 13-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wasylucha (US 2005/0026103).
Wasylucha shows a method of whitening teeth comprising applying a whitening composition to at least one tooth ([0004] for instance); maintaining the composition on the at least one tooth for a first time period and while the composition still remains on the at least one tooth directing a light toward the at least one tooth for a second time period ([0004]; it is noted the claims do not currently preclude light exposure in the first time period, so the entire light exposure period may be broken into a first and second part arbitrarily), the first time period may having a duration greater than 50% of a total duration of the first and second time periods (time periods are arbitrary and may be assigned as such).  With respect to claim 2, removing the whitening composition from the at least one tooth (Abstract; whitening composition remains in contact for a period of time sufficient to whiten the tooth).  With respect to claims 3, 7, and 13, the time period is at least 30 minutes ([0068]; 1 second to about 1 hour) and the period may be broken into 80/20% or a third time period (remains arbitrary to define length of time periods since the steps of each time period are constant over the entirety).  With respect to claim 4 and 5, light radiation selected to be opposite color of stain, such as between about 440 to 490 nm ([0067]).  With respect to claim 6 and 14, no photosensitizing agent is applied to the tooth or composition (not listed as a component in the composition).  With respect to claim 8, the first time period is sufficient to ensure dilution of peroxide concentrations on tissues surrounding the at least one tooth to less than about 2% (same time ranges and peroxide concentrations are provided and therefore the same dilution would be expected).  With respect to claim 10, peroxide concentration between about 10 to 20% ([0007]).  With respect to claim 15, there is no step to remove the whitening composition (see 112 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasylucha in view of Goodhart et al. (US 2003/0059381).
Wasylucha discloses the device as previously described above and shows 2 to 120 minutes of time for the periods ([0068]), but fails to show the peroxide density is less than about 1.3 mg/cm^2 and the composition is applied in a layer having a thickness less than about 0.3 mm.
Goodhart similarly teaches a whitening composition having a layer that is applied to the tooth such that the whitening composition has a peroxide density less than about 1.3 mg/cm2 ([0025] lists the concentration of the composition and [0027] lists the percentage that is peroxide; [0023]).  With respect to claim 10, applied in a layer having a thickness less than about 0.3 mm ([0021]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Wasylucha’s composition and layer by utilizing the density and thickness as taught by Goodhart in order to utilize known and optimal peroxide densities and layer thicknesses in the art for effective whitening treatment ([0021] for instance).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasylucha in view of Montgomery et al. (US 2008/0254405).
Wasylucha shows the use of a strip, but fails to show the strip is configured to block light waves having a frequency of greater than about 700 nm.
Montgomery teaches whitening strips and providing a layer capable of filtering light not effective for whitening greater than 700 nm in a portion of the strip of material configured to cover one or more teeth ([0129]; effective ranges for whitening disclosed as 350 to 700 nm in [0107]) and the light intensity is less than 45 mW/cm2 ([0108] lists light appropriate for use in the oral cavity).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Wasylucha’s strip by having the light filtering and intensity of Montgomery in order to filter out harmful wavelengths while letting through beneficial ones ([0123]), and utilize known light intensity in the art for oral exposure, while additionally providing therapeutic effects.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wasylucha in view of Goodhart and further in view of Montgomery et al. (US 2008/0254405).
Wasylucha/Goodhart discloses the device as previously described above, but fails to show the light intensity is less than 45 mW/cm2.
Montgomery teaches whitening strips and light application with intensity less than 45 mW/cm2 ([0108] lists light appropriate for use in the oral cavity).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Wasylucha/Goodhart’s light application by having the intensity of Montgomery in order to utilize known light intensity in the art for oral exposure, while additionally providing therapeutic effects.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodhart in view of Montgomery et al. (US 2008/0254405).
Goodhart shows a method of whitening teeth comprising applying a whitening composition to at least one tooth ([0058] for instance) with a peroxide active having a concentration between about 10 and 20% ([0025]) with a thickness less than about 0.3mm ([0023]) and a peroxide density less than about 1.3 mg/cm2 ([0025] lists the concentration of the composition and [0027] lists the percentage that is peroxide); maintaining the whitening composition on the at least one tooth for a first time period ([0058]) of about 2 minutes to about 120 minutes (whitening is applied for between 5 minutes and 120 minutes); and after the first time period, directing a light radiation toward the at least one tooth for a second time period ([0061]-[0062]) of 2 minutes to about 120 minutes (CIE LAB reading would take several minutes a tooth); and removing the whitening composition from the at least one tooth ([0062]), wherein the removal is before the second time period ([0062]) where the wavelength is between about 440 and 490 nm (white light covers this range).  
However, Goodheart fails to show the light intensity is less than 45 mW/cm2.
Montgomery teaches the light intensity is less than 45 mW/cm2 ([0108] lists light appropriate for use in the oral cavity).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Goodhart by having the light intensity of Montgomery in order to utilize known light intensity in the art for oral exposure, while additionally providing therapeutic effects.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772